          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 1 of 9
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


          Scott Johnson,                             Case No.

                  Plaintiff,
                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
          San Carlos Inn, a California               Act; Unruh Civil Rights Act
       Limited Partnership; and Does 1-10,

               Defendants.


           Plaintiff Scott Johnson complains of San Carlos Inn, a California
   Limited Partnership; and Does 1-10 (“Defendants”), and alleges as follows:


              PARTIES:

          1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

      level C-5 quadriplegic. He cannot walk and also has significant manual

      dexterity impairments. He uses a wheelchair for mobility and has a specially

      equipped van.

          2. Defendant San Carlos Inn owned the real property located at or about

      1562 El Camino Real, San Carlos, California, in January 2017.



                                                
                                                 
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 2 of 9
      

        3. Defendant San Carlos Inn owned the real property located at or about
    1562 El Camino Real, San Carlos, California, in June 2018.
        4. Defendant San Carlos Inn owned the real property located at or about
    1562 El Camino Real, San Carlos, California, in October 2018.
        5. Defendant San Carlos Inn owns the real property located at or about
    1562 El Camino Real, San Carlos, California, currently.
        6. Defendant San Carlos Inn owned America’s Best Value Inn located at or
    about 1562 El Camino Real, San Carlos, California, in January 2017.
        7. Defendant San Carlos Inn owned America’s Best Value Inn located at or
   about 1562 El Camino Real, San Carlos, California, in June 2018.
       8. Defendant San Carlos Inn owned America’s Best Value Inn located at or
   about 1562 El Camino Real, San Carlos, California, in October 2018.
       9. Defendant San Carlos Inn owns America’s Best Value Inn (“Motel”)
   located at or about 1562 El Camino Real, San Carlos, California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       11.The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                              
                                               
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 3 of 9
      

    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
       FACTUAL ALLEGATIONS:
       14.Plaintiff went to the Motel in January 2017, June 2018 and October
   2018 with the intention to avail himself of its goods or services, motivated in
   part to determine if the defendants comply with the disability access laws.
       15.The Motel is a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Guest rooms are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Motel.
       17.Defendants did not offer persons with disabilities with a range of
   options equivalent to other customers during plaintiff’s visits. The required
   accessible rooms were not dispersed among the various classes of sleeping
   accommodations available to patrons, including with respect to the number of
   beds provided.
       18.Plaintiff needed two beds—one for himself and one for his aide, who
   assists him.
       19.Additionally, the Motel’s website did not allow customers to book
   accessible guest rooms online.
       20.Currently, Defendants do not offer persons with disabilities with a range
   of options equivalent to other customers. The required accessible rooms are


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 4 of 9
      

    not dispersed among the various classes of sleeping accommodations
    available to patrons, including with respect to the number of beds provided.
        21.Currently, the Motel’s website does not allow customers to book
    accessible guest rooms online.
        22.Parking spaces are another one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Motel.
        23.Unfortunately, even though there were parking spaces marked and
    reserved for persons with disabilities in the parking lot serving the Motel
    during Plaintiff’s visits, the parking spaces were not van accessible.
       24.The parking stalls measured about 96 inches in width while the access
   aisle measured about 60 inches in width. These are not van accessible.
       25.On information and belief, Plaintiff alleges that the defendants once
   had van parking space marked and reserved for persons with disabilities at the
   Motel. Unfortunately, the van parking space was allowed to fade or get paved
   over.
       26.In addition to not having a van-accessible parking space for persons with
   disabilities, the parking stalls and access aisle were not level with each other
   because there was a built up curb ramp running into the access aisle.
       27.This curb ramp caused slopes greater than 2.1%.
       28.Currently, there is no van-accessible parking space.
       29.Currently, the parking stalls and access aisle are not level with each
   other.
       30.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       31.Plaintiff personally encountered these barriers.
       32.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.


                                              
                                               
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 5 of 9
      

        33.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        34.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
       35.For example, there are numerous paint/stripe companies that will come
   and stripe a level, van-accessible parking stall and access aisle and install
   proper signage on rapid notice, with very modest expense, sometimes as low
   as $300 in full compliance with federal and state access standards.
       36.Plaintiff will return to the Motel to avail himself of its goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       37.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).



                                                
                                                 
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 6 of 9
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        38.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        39.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals


                                              
                                               
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 7 of 9
      

                  with disabilities. 42 U.S.C. § 12183(a)(2).
        40.Under the ADA, a hotel must provide persons with disabilities a range of
    options equivalent to those available to other persons served by the facility.
    Sleeping rooms and suites required to be accessible must be dispersed among
    the various classes of sleeping accommodations available to patrons of the
    hotel and this takes into account the number of beds provided.
        41.Here, the failure to provide a range of options equivalent to those
    available to other persons served by the facility is discriminatory and a
    violation.
       42.Under the ADA, public accommodations that own or operate a place of
   lodging have an obligation to “ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the
   same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
   36.302(e)(1)(i).
       43.Here, the Motel’s failure to provide disabled individuals the ability to
   book accessible guestrooms online through their website, like non-disabled
   individuals, is a violation ADA.
       44.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
   every six accessible parking spaces must be van accessible. 2010 Standards §
   208.2.4.
       45.Here, the lack of a van parking space is a violation of the law.
       46.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is


                                               
                                                
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 8 of 9
      

    permitted. 2010 Standards § 502.4.
        47.Here, the failure to provide level parking is a violation of the law.
        48.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        49.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        50.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       51.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       52.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       53.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       54.Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00061-SK Document 1 Filed 01/04/19 Page 9 of 9
      

    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
        55.Although the plaintiff was markedly frustrated by facing discriminatory
    barriers, even manifesting itself with minor and fleeting physical symptoms,
    the plaintiff does not value this very modest physical personal injury greater
    than the amount of the statutory damages.
 
              PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: December 31, 2018             CENTER FOR DISABILITY ACCESS


                                           By:
                                        ____________________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff





                                                 
                                                  
      Complaint
      
